Soott, Judge,
delivered the opinion of the court.
As the judgment was entered for a greater sum than was due upon the instrument sued upon, its being a bare certificate of deposit and not a negotiable promissory note, it will be reversed and a proper judgment will be entered. The instrument does not contain the words necessary by the statute to entitle the holder to damages for its dishonor.
The points in this case were determined in the case of Hallowell et al. v. D. D. Page, at the present term. Judgment reversed and another judgment entered here ;
Judge Hyland concurring ; Judge Leonard absent;
the respondent to pay the costs of this court.